   Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 1 of 18 PageID #:450




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
JAMES GIBSON,                      )
                                   )
                Plaintiff          )
                                   ) No. 19 CV 4152
              -vs-                 )
                                   ) Honorable Judge Ellis
CITY OF CHICAGO, et al.            )
                                   )
                Defendants         )

   PLAINTIFF’S CONSOLIDATED RESPONSE TO DEFENDANTS MASLANKA’S,
       PALADINO’S, BYRNE’S, LEJA’S, RUSNAK’S, BRESKA’S, MOSER’S,
                       AND CITY OF CHICAGO’S
                           MOTION TO DISMISS




                                            Introduction

       On December 27, 1989, detectives working under the command of Jon Burge were
desperate to solve a double murder that had occurred five days prior. Without any physical
evidence or eyewitness to the crime, detectives arrested plaintiff James Gibson and kept him at
then Area 3 police department for several days. During his time in custody James told the
defendant officers that he was innocent. After placing him in three lineups, no witness
identified James as the shooter. At that point, the defendant officers began to demand that
James implicate himself in the murders. When James continued to profess his innocence,
defendant officers began to slap, punch, kick, burn and threaten James to the point that James
relented and a gave into the detectives’ demands to give them a false statement that implicated
himself. That statement formed the basis of their case against him. James was eventually
charged and convicted of two murders. Almost thirty (30) years later, the Appellate Court of
the First District of Illinois found that his confession was a product of torture and vacated his



                                               [1]
    Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 2 of 18 PageID #:451




conviction and ordered him remanded to the circuit court for a new trial. A month later, all
charges were dropped against Plaintiff.
       Plaintiff now brings federal and state claims in this lawsuit, seeking a remedy for his
wrongful conviction and coerced confession. Defendants have moved to dismiss plaintiff’s
complaint. This Court should deny their motion.

                              Factual Background

       On December 22, 1989, at approximately 10:48 a.m. Lloyd Benjamin and Hunter Wash,
were in a garage at 1118 W. 58th Street, Chicago, Illinois. At some point that morning Benjamin
and Wash were shot and killed in an apparent armed robbery just outside of the garage. There
were no eyewitnesses to the Benjamin/Wash murders, and no physical evidence which could lead
to the identification of any suspects. Officers of the Chicago Police Department, including several
of the Defendant Officers, canvased the area surrounding 1118 W. 58th Street, Chicago, Illinois,
to try to locate any witnesses to the murders without success. As of December 27, 1989, there was
still no evidence, witnesses, or suspects regarding the Benjamin/Wash murders and the
investigation was at a dead end.
       On December 27, 1989, the Defendant Chicago Police detectives working under the
command of Jon Burge at Area 3 Violent Crimes, decided to start arresting and interrogating
persons based on neighborhood gossip in a desperate attempt to try to “solve” the Benjamin/Wash
murders.
       Because Gibson and his brother Harold’s name had been mentioned in the neighborhood
gossip and rumors, Officers O’Mara and Collins decided to arrest Plaintiff and his brother Harold.
After Harold was able to account for his activities at the time of the murders, Chicago Police no
longer could maintain him as a suspect and released him from custody. James, on the other hand,
was subsequently arrested and held for interrogation at Area 3 of the Chicago Police Department.
       James Gibson was held at Area 3 overnight and was handcuffed to a chair and was not able
to sleep. Also, Gibson was not given any food or drink, nor was he allowed to use the washroom.
       Gibson was placed into three (3) lineups by Officers O’Mara, Collins, Maslanka, Paladino
and McCann. Gibson was not identified in any of those lineups. After the line-ups, Gibson was
placed into another room and handcuffed. He was not fed or able to lay down and eventually had
to urinate on the floor. At some point, O’Mara and Collins entered the room and began

                                                [2]
    Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 3 of 18 PageID #:452




interrogating him. Those Officers left defendant in the room alone for a few hours and returned
with Maslanka, Paladino and Ptak. Suddenly, Paladino approached Gibson and told him, “we
through playing with your ass, nigga”, then slapped him on the head. After continuing to question
defendant, Maslanka then kicked defendant in the left side of his chest near his ribs as defendant
sat handcuffed to the chair. After kicking plaintiff, Paladino slapped Gibson and repeatedly told
him that he and his brother committed the murders after defendant denied any involvement.
Maslanka then punched defendant in the right side of his ribs. Maslanka then told him, “[y]ou’re
going to tell us something different than that. We are going to kick your ass all night”. O’Mara
and Collins joined in the abuse and began to punch defendant about the body. Collins then kicked
defendant in the groins. Gibson was subsequently placed in another interrogation room where
Gibson was held overnight again handcuffed to a chair. He was not able to sleep, and he was not
given any food or drink, nor was he allowed to use the washroom.
       Early on December 29, 1998, Gibson was interviewed by Rusnak and Breska. Gibson again
denied any involvement in the murders of Benjamin and Walsh. At this point Rusnak and Breska
asked Gibson if he would take a polygraph examination, stating that if he did it would “clear all of
this up and stop all this ass whooping”. Gibson agreed to take the polygraph.
       Before Breska and Rusnak took Gibson for the polygraph examination Rusnak and Breska
left the interrogation room and Collins and O’Mara entered. They told Gibson to stop denying his
involvement in the murders, and that they were “done playing with you”. At that point Collins
and O’Mara starting punching Gibson again. As this was going on Paladino and Maslanka entered
the interrogation room, along with Louis Caesar, Jack McCann, and John Byrne. Byrne then pulled
out his gun and asked if it was the gun that Gibson had used in the murders. Gibson continued to
deny any involvement in the murders. Detective Maslanka told Gibson that they were going to
have the gun in a minute and left the room.
       The Officers returned to the room with a silver colored iron at which time Maslanka told
Gibson that he had a tattoo on his arm with the name “Peter Gun” on it. They then showed Gibson
pictures that they had of him, and Gibson stated that Peter Gun was his nick name and that he had
a Peter Gun tattoo, along with some other tattoos. Detective Maslanka then burned Gibson’s “Peter
Gun” tattoo on his right arm with the iron. This burning off of the tattoo left Gibson with a
permanent triangular scar on his right arm.
       Gibson was later taken for a polygraph by Rusnak and Breska. During the examination


                                                [3]
    Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 4 of 18 PageID #:453




Gibson either touched or tore the paper the polygraph machine used, and he was struck in the back
of the head and physically restrained and taken back to Area 3.
       On the drive back from the polygraph examination Gibson knew he was going to be beaten
again. So, in an attempt to stop the torture, he finally told Rusnak and Breska that rumors in the
neighborhood were that “K.D. a/k/a “Bodine” was involved in the murder of Benjamin and Walsh.
According to Gibson, “KD” and “Bodine” are the same person, i.e. Fernando Webb. However,
Gibson did not know Eric Johnson a/k/a Keith Smith was also known as KD. Gibson knew Eric
Johnson as Keith Smith. However, Maslanka, Paladino, Collins and Ptak determined that Bodine
was Fernando Webb and they further determined that KD was Eric Johnson a/k/a Keith Smith.
The Defendant Officers then went out and picked up Fernando Webb and Eric Johnson.
       After his return to Area 3 Gibson was eventually placed into an interrogation room, which
had a table and lockers, where he was handcuffed to something. Officer Collins and O’Mara came
into the room and started to slap Gibson in the head again, while telling him to tell them “what’s
up”. At that point Gibson made the false statement that he saw KD give Bodine a pistol. The
detectives then fed Gibson an untrue story to tell back to them that he saw Eric Johnson give
Bodine a pistol, and that he saw Bodine shoot the “white guy”.
       After the Cook County State’s Attorneys Office refused to approve charges against Gibson,
he was released and went to his family home. Upon arrival, several family members noticed
Gibson’s injuries and ultimately convinced him to make a report with the Office of Professional
Standards (OPS).
       During the time of Gibson’s release, through abuse and coercion, defendant officers gained
statements from Keith Johnson, Janice Jonson, Carla Smith and Fernando Webb that implicated
Gibson in the murders. Gibson was re-arrested the following day and charged with murder along
with Keith Johnson.
       At bond court, photos were taken of Gibson’s injuries and later documented in Cermak
Hospital Records.     At Gibson’s pre-trial motion to suppress his confession, the prosecutor
indicated that there was statement or any lineups to suppress. Eventually Gibson and Johnson
were tried and convicted of the double murder. The trial judge made note that Gibson’s coerced
confession was of extreme importance in convicting him.
       Sometime in December of 2010, Gibson’s co-defendant, Eric Johnson was granted a new
trial based on the fact that he was tortured by defendant officers into confessing to involvement in


                                                [4]
    Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 5 of 18 PageID #:454




the murders of Lloyd Benjamin and Hunter Walsh. Johnson did not have a re-trial. Instead, the
State offered Johnson an Alford plea of guilty in exchange for a sentence of time served. In the
Alford plea, the State agreed that even though co-defendant Johnson was pleading guilty, he was
still maintaining his innocence. Co-defendant Johnson was then immediately released from prison.
       After years of unsuccessful appeals and post-conviction motions, Gibson’s case was heard
by the Torture Inquiry Relief Commission (TIRC). The TIRC granted Gibson and evidentiary
hearing after determining the likelihood of Gibson’s claims of torture. After he was denied relief
at the post TIRC hearing, Gibson appealed to Appellate Court of the First District. After his second
appeal, the Appellate Court vacated Gibson’s conviction and ordered a new trial based on its
finding that Gibson was indeed tortured by defendant officers. A month later, the Circuit court
dismissed all charges against Gibson.

                                II.     Legal Standard
       Claims filed in federal court are governed by Federal Rule of Civil Procedure 8(a)(2), which
requires a “short and plain statement of the claim showing that the pleader is entitled to relief” so
that the defendant has “fair notice.” Fed. R. Civ. Pro. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007). To survive a 12(b)(6) motion to dismiss, a complaint need only state a claim for
relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When reviewing a
Complaint under Rule 12(b)(6), a court must “construe the complaint in the light most favorable to
the plaintiff, accepting as true all well-pled facts alleged, and drawing all possible inferences in her
favor.” Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). Rule 12(b)(6) “doesn’t permit
piecemeal dismissals of parts of claims; the question at this stage is simply whether the complaint
includes factual allegations that state a plausible claim for relief.” BBL, Inc. v. City of Angola, 809
F.3d 317, 325 (7th Cir. 2015). The allegations of a complaint should not be dismissed for a failure
to state a claim "unless it appears beyond doubt that the plaintiff can prove no set of facts in support
of his claim which would entitle him to relief." Conley v. Gibson, 355 U.S. 41, 45-46, 2 L. Ed. 2d
80, 78 S. Ct. 99 (1957).




                                                  [5]
    Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 6 of 18 PageID #:455




                   III. Plaintiff pleads a Viable Coerced Confession Claim (Count I)

   A. Count I should not be dismissed for including language alluding to the First, Fourth, Sixth
       and Eighth Amendment.


        Defendants proposes that Count I of Plaintiff’s complaint should be dismissed pursuant to
Rule 12(b)(6) based on the language in the complaint pointing to violations of the First, Fourth, Sixth
and Eighth Amendment. Defendant goes on to argue that a coerced confession claim can only
proceed under Fifth and Fourteenth Amendment violation theory. It appears that Defendant’s argues
that if a claim is filed under 42 U.S.C. §1983, it must point to the precise legal theory under which
it is proposed or else be dismissed pursuant to Rule 12(b)(6). This argument is in direct contradiction
of the requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a) only requires
that a complaint must identify the basis of jurisdiction and contain a short and plain statement of the
claim showing that the pleader is entitled to relief.
        Plaintiff’s complaint follows the Seventh Circuit’s admonition in Bartholet v. Reishauer A.G.
(Zurich), 953 F.2d 1073 (7th Cir. 1992) that, “while it is common to draft complaints with multiple
counts, each of which specifies a single statute or legal rule, nothing in the Rules of Civil Procedure
requires this. To the contrary, the rules discourage it.” Id. at 1078. Plaintiff’s complaint also follows
the teachings of the Seventh Circuit that a complaint need not pled legal theories. See, e.g. Title
Industry Assurance Co. v. First American Title Insurance Co., 853 F.3d 876, 880 (7th Cir. 2017).
To be clear, a complaint need not identify a legal theory, and specifying an incorrect theory is not
fatal. Bartholet v. Reishauer A.G., 953 F.2d 1073, 1078 (7th Cir. 1992).            As such, defendant
proposes an additional requirement of the pleadings that is not recognized by law. Pleading a legal
theory that defendant may not agree with is not a basis to dismiss Count I of plaintiff’s complaint.
Count I of the complaint incorporates paragraphs 1 through 112. Upon reading these incorporated
paragraphs it is clear that several Constitutionally protected rights of plaintiff were violated by
officers acting under the color of law. In fact, defendant concedes that plaintiff pleads viable claims
under the Fifth and Fourteenth Amendments. Any superfluous language included in the drafting of
Count I should not render the entire Count I dismissed pursuant to Rule 12(b)(6).


                                                   [6]
    Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 7 of 18 PageID #:456




  B. Count I pleads facts that are legally sufficient to state a Fifth Amendment claim.
       Defendant goes on to argue that in spite of conceding that Plaintiff’s Fifth and Fourteenth
   Amendment claims are legally viable plaintiff has not pled facts sufficient to establish that he
   was coerced to give a self-incriminating statement. This argument is wholly without merit. The
   law is clear that compelled statements used in a criminal case against the author of those
   statements runs afoul of the Self-Incrimination clause of the Fifth Amendment. Wrice V. Burge,
   187 F. Supp. 3d 939 at 954(7th Cir. 2015). Here, plaintiff has abundantly pled coercion to gain
   is confession. Plaintiff states that he was handcuffed to a chair overnight without any sleep, food,
   drink or washroom. Complaint at ¶ 28. Plaintiff goes on to plead that he was slapped, punched,
   kicked and threatened to have him give a self-incriminating statement. Complaint at ¶ 30.
   According to the facts pled in plaintiff’s complaint, this abuse continues until he makes a self-
   incriminating statement in order to end the torture at the hands of defendant officers. Plaintiff
   also pleads facts sufficient to support the second element according to Wrice. The statement that
   was beat out of Gibson was used against him at his trial. In fact, while handing down plaintiff’s
   conviction, the trial judge specifically stated that he relied on plaintiff’s confession as it was of
   “extreme importance” in his finding. Complaint at ¶77. It is well established that Plaintiff was
   coerced, by torture, to give a self-incriminating statement. It is also well established that
   plaintiff’s coerced confession was not then locked away in the defendant officers’ desk drawer
   but was actually used to secure his conviction.


  C. Count I should not be dismissed as untimely,
   The Statute of Limitations of claims brought under §1983 typically run after two years.
Defendant assert that that time began to accrue the instant plaintiff’s constitutional rights were
violated. Here, the violation consists of an involuntary confession gained through police torture.
That coerced confession was later the central evidence relied upon to convict plaintiff. Complaint at
¶ 77. As stated in Wrice:
               Once the state obtained a conviction against Wrice using his allegedly
       coerced confession, Heck v. Humphrey, 512 U. S. 477 (1994) barred him from
       asserting a Fifth Amendment claim until his state conviction had been set aside. The
       Heck bar applied because any claim that Wrice’s confession was coerced would have


                                                  [7]
    Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 8 of 18 PageID #:457




       “necessarily implied the invalidity of his conviction.” Where the plaintiff’s
       conviction rested largely upon an allegedly coerced confession, a coercive
       interrogation claim necessarily impugns the validity of the conviction. Wrice, at 953-
       954.

Applying the principle announced in Wrice, plaintiff was barred by Heck from filing his claim until
after his conviction was overturned on March 13, 2019. Gibson filed his complaint on May 10, 2019
in the Circuit Court of Cook County. Therefore, Gibson’s coerced confession claim is timely.


                       IV. Plaintiff’s Due Process Claim Is Legally Viable
 A. Plaintiff has pled sufficient facts to support a claim of a violation to his Due Process Rights
    under Brady.


       Collectively, defendants argue that Count III is void of any facts that would support a claim
of Due Process violation as it relates to Brady. Brady v. Maryland, 373 U.S. 83 (1963) requires the
disclosure of all exculpatory evidence to a criminal defendant. Courts have held that there are three
components to a Brady violation. “(1) the evidence at issue is favorable to the accused, either
because it is exculpatory or impeaching; (2) the evidence must have been suppressed by the
government, either willfully or inadvertently; and (3) there is a reasonable probability that prejudice
ensued.” Tillman v. Burge, 813 F. Supp. 2d 946 at 960.           Count III incorporates facts pled in
paragraphs 1 through 112. Complaint ¶131. As such, contrary to defendant’s argument, sufficient
facts are pled to establish that favorable evidence against plaintiff was withheld by the government.
Defendant attempts to define plaintiff’s claim of fabricated evidence into only three categories, (1)
Plaintiff’s torture and coerced statement, (2) Johnson’s false statement and abuse, and (3) false
statements by Webb, Carla, and Janice. However, upon reading Count III of plaintiff’s complaint,
it is evident that defendant officers are also liable for withholding evidence. The evidence that
plaintiff asserts that was deliberately withheld is detailed in paragraph 71 of the complaint quoting
the prosecutor as he responded to the trial court regarding plaintiff’s motion to suppress,
       “The fact of the matter is that no evidence was obtained as a result of arresting him.
       There were no statements, no line-ups, no physical evidence found by the defendant,
       or off his person which your honor could possibly suppress.” Complaint at ¶71.




                                                  [8]
    Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 9 of 18 PageID #:458




In essence, when plaintiff sought to suppress the lineups that he was placed in and the coerced
statement he gave, the prosecutor responded by telling the trial judge that there was no lineup or
statement. As pled in the complaint, it is likely that the prosecutor was not aware of the negative
lineups since defendant officers never documented them in any report. Complaint at ¶64. By not
tendering any information regarding the lineups where three witnesses failed to identify plaintiff as
even being involved in the murders, the defendant officers deprived plaintiff of exculpatory
evidence.
        Also, defendant officers failed to tender evidence of their threats and coercion to gain the
statement and testimony of Janice Johnson, Carla Smith and Fernando Webb. All three witnesses
testified against plaintiff at his trial. Obviously, had the officers’ treatment of these three witnesses
been disclosed, the reliability of their testimony would have plummeted, if used at all. As such,
disclosure of the circumstances that lead to these three witnesses’ statements was material.           In
addition, had plaintiff been made aware of the pattern and practice of police abuse by defendant
officers besides what he experienced first-hand, he would have been able to substantiate his claims
of abuse. In Patterson, in upholding the plaintiff’s Fifth Amendment Brady violation claim, the
court held:
        “[a] colorable due process claim under §1983 must allege that defendants obstructed
        justice or withheld information or evidence necessary to ensure the fair and impartial
        trial guaranteed by the constitution…..Though Brady identifies a trial right of the
        accused, the government’s offending conduct may occur before, during, or after the
        criminal trial……Additionally Patterson claims that all of the defendants acted in
        concert to effectuate a pattern and practice of torture and frame-ups at Area 2, and
        that he was not aware of this evidence until it was made public by court order in other
        proceedings. Patterson further alleges that defendants at all times knowingly
        suppressed both the actual truth of his innocence and their roles in framing him for
        the Sanchez murders from state prosecutors, judges, and the People of Illinois. Taken
        as true, these allegations contain all the elements of a Brady violation and sufficiently
        charge a deprivation of constitutionally guaranteed due process rights. Patterson v.
        Burge, 328 F. Supp. 2d 878 at 889. (N.D. Ill. 2004).

Applying the logic reached in Patterson, it is clear that Gibson has pled sufficient facts to substantiate
a claim of a violation of his Due Process Rights under Brady. Defendant officers obviously did not
disclose the pattern and practice of abuse in Area 2 and Area 3 by themselves and other officers.
Had they done so, all evidence and statements obtained by them would have necessarily been
discredited. This certainly is the basis of a violation of plaintiff’s Due Process Rights under Brady.


                                                   [9]
   Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 10 of 18 PageID #:459




B. Defendant’s Motion to Dismiss should be denied because Defendants are personally liable for
    plaintiff’s Due Process violation.


         Defendants next argue that the complaint does not contain sufficient allegations of
wrongdoing by the individual defendants, thus entitling them to dismissal. This argument is without
merit.
         Specially, Maslanka and Paladino argue that plaintiff fails to establish that they were
involved in fabricating Johnson’s statement. To the contrary, plaintiff alleges that Maslanka and
Paladino slapped, punched, kicked and made racial slurs to Johnson when he indicated that he did
not know anything about the murders. Complaint at ¶ 48 Breska and Rusnak also assert that they
were not personally involved with coercing Johnson’s statement. It is clear from the facts pled that
they also beat Johnson to gain his statement. Complaint at 48.        Plaintiff goes on to plead that
Johnson signed a false statement against him only because Johnson had been tortured, abused, and
threatened by defendant officers, including Maslanka, Paladino, Breska and Rusnak. Complaint at
¶ 54. It is clear from the pleadings that only after being beaten by defendants, including Maslanka,
Paladino, Breska and Rusnak did Johnson agree to give a false statement against Gibson. Therefore,
naturally Maslanka, Paladino, Breska and Rusnak cannot credibly argue that they had no role in
fabricating Johnson’s statement. Johnson’s coerced statement was used largely as probable cause
Gibson’s arrest and charges.
         Defendants also argue that the allegations against Maslanka, Paladino, Breska, Rusnak,
Byrne and Moser are insufficient because they do not include the precise acts of each individual in
the schemes to frame plaintiff. This argument overlooks “the potential tension between § 1983’s
individual-responsibility requirement and factual scenarios of the kind present here.” Colbert v. City
of Chicago, 851 F.3d 649, 657 (7th Cir. 2017). In Colbert, the Seventh Circuit confronted a situation
where the plaintiff knew that some of the ten officers who searched his house had caused property
damage, but he did not know which ones caused the damage because, for safety reasons, he had been
removed from the search area. Id. This case is similar: based on the reports prepared by the officers,
plaintiff knows the identity of all the officers who had some involvement in fabricating the false
stories, creating the reports, and communicating the false stories to prosecutors. But plaintiff does
not know which particular officer did what.



                                                [10]
   Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 11 of 18 PageID #:460




        Accordingly, plaintiff’s complaint follows the teaching of Colbert by including allegations
that are unaffected by his inability to describe exactly what each officer did to violate Brady. In
accordance with Colbert, 851 F.3d at 657, plaintiff has alleged that the officers engaged in
conspiracies of silence. Complaint at ¶¶95-98 and 132 And, as suggested by Richman v. Sheahan,
512 F.3d 876, 885 (7th Cir. 2008), plaintiff has alleged that that the officers who did not create the
false reports or communicate the false story failed to intervene to prevent these violations of
plaintiff’s constitutional rights.
        The Seventh Circuit has repeatedly held that such allegations are sufficient to survive a
motion to dismiss. Brooks v. Ross, 578 F.3d 574, 582 (7th Cir. 2009) (finding a complaint alleging
that all members of a group of defendants engaged in misconduct unobjectionable); Burks v.
Raemisch, 555 F.3d 592, 594 (7th Cir. 2009) (holding that a prisoner’s statement that he repeatedly
alerted a group of medical personnel to his medical condition and they did nothing in response,
causing injury, stated a claim so long as the complaint at some point identified all of the medical
personnel involved); Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009)
(noting that where a plaintiff has been injured “as the consequence of the actions of an unknown
member of a collective body, identification of the responsible party may be impossible without
pretrial discovery” and that this is “not by itself a proper ground for dismissal”).


                     V. Plaintiff’s False Imprisonment Claim is not untimely.


        Defendant argues that Plaintiff’s false imprisonment claims are time barred. Defendant
heavily relies on Wallace v. Kato, 549 U.S. 384 (2007) to support their position.        In Wallace, the
court considered when did the statute of limitation accrue, the time the plaintiff was bound over for
trial or when the plaintiff’s conviction was overturned. The Court in Wallace determined that “false
imprisonment consists of detention without legal process, and false imprisonment ends once the
victim becomes held pursuant to such process, when…. he is bound over by a magistrate or arraigned
on charges. Wallace, at 389.         In other words, the plaintiff in Wallace statute of limitation began
to run when his false imprisonment became legal imprisonment.
        Manuel v. City of Joliet, 903 F.3d 667(2018) (Manuel II), distinguishes Wallace and
renders Wallace inapplicable to Gibson’s claim. As is clear from Gibson’s pleadings, he not only
complains of his arrest, but also his imprisonment that followed his arraignment. In fact, Gibson


                                                    [11]
   Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 12 of 18 PageID #:461




claims that false evidence and Chicago Police Department’s conspiracy to keep secret their
barbaric tactics to gain false confessions are the basis for his continued imprisonment, even
throughout his trial. The Court in Manuel II held:
       “Defendants’ position relies on Wallace, which held that a Fourth Amendment
       claim accrues as soon as the plaintiff has been brought before a judge…..Wallace
       complained about his arrest rather than custody that post-dated his appearance
       before a judge….Manuel, by contrast, contests the propriety of his time in
       custody…The Court held that wrongful pretrial custody violates the Fourth
       Amendment not only when it precedes, but also when it follows, the start of legal
       process in a criminal case. When a wrong is ongoing rather that discrete, the
       period of limitations does not commence until the wrong ends.” Manuel 903 F.
       3D 667 at 669.

The Manuel II court went on to hold that based on its reasoning, Manuel’s claim did not accrue
until the date that he was released from prison after his conviction was vacated. Plaintiff has pled
facts similar to those found in Manuel II. The bulk of plaintiff’s pled violations are not limited to
a false arrest or illegal search, which is temporally rather finite. Plaintiff complains of the
underlying current of police misconduct akin to the “ongoing wrong” expressed in Manuel II.
Therefore, plaintiff’s claim of false imprisonment did not accrue until he was released from
custody, thereby making his claim timely.
       Furthermore, since plaintiff’s claim of false imprisonment directly impugns his conviction,
he was barred by the principles announced in Heck. As such, the statute of limitations was tolled
until his conviction was overturned.


         VI. Plaintiff has pled facts to support his Equal Protection Claim


       Defendant asserts that Plaintiff has not pled any facts to support his claim for violation of
his Equal Protections rights. In order to assert an equal protection claim, plaintiff must assert 1.)
that he is a member of a protected class; 2) that he was similarly situated to members of a protected
class; 3) that he was treated differently than members of the unprotected class; and 4) that
defendants acted with a discriminatory intent. Chavez v. Illinois State Police, 251 F. 3d 612 (7th
Cir. 2001).   Plaintiff has done just that. Specifically, plaintiff pleads that “defendants actively
participated in or personally caused misconduct in terms of torturing minority criminal suspects in
a manner calculated to coerce confessions. Said misconduct was motivated by racial animus and


                                                [12]
   Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 13 of 18 PageID #:462




purposeful discrimination; it also affected minorities in a grossly disproportionate manner vis-à-
vis similarly situated Caucasian individuals. Complaint at ¶ 147. Throughout the complaint
defendant officers are claimed to have used racial slurs, that historically are used to degrade
African Americans, during their abuse of plaintiff and his co-defendant.        Complaint at ¶ 30. In
fact, an entire portion of the complaint highlights defendant’s de facto policy of depriving African
Americans of their Equal Protection rights. A reasonable inference can be drawn that defendant
officers, through their racial slurs, acted with animus against plaintiff based on his race.


          VII. Plaintiff’s “Right to Counsel” claim should not be dismissed


        In arguing that plaintiff’s right to counsel violation claim should be dismissed,
defendant asserts that there was no Sixth Amendment right to counsel at the time of
plaintiff’s complained of abuse. Defendant overlooks that the constitution also offers a
“Right to Counsel” under the Fifth Amendment.
        “A person who is interrogated while in police custody has the right to request the
        assistance of a lawyer…. Interrogation, so as to trigger the right to counsel means
        direct questioning by the police…” United States v. Briggs, 273 F. 3d 737 at 740
        (7th Cir. 2001).

Here, it is clear that plaintiff was interrogated while in custody for the span of several days.   Also,
the complaint pleads that plaintiff was tortured during his interrogation. The logical inference
from the facts as pled is that plaintiff did not have an attorney present during his interrogation.
Furthermore, it cannot be said that he voluntarily waived any right to counsel when he was beaten
into a confession.


   VIII. Plaintiff has pled sufficient facts to assert his denial of access to the courts claim


        Plaintiff pleads that defendant officers deprived him of access to the courts based on their
misconduct and conspiracies that covered up that misconduct. Complaint ¶¶177-181. Those
seeking to vindicate their right in court enjoy a constitutional right to access the courts that
prohibits state actors from impeding one’s effort to pursue legal claims. Lewis v. Casey, 518 U.S.
343 (1996). To prove a violation of this right, a plaintiff must demonstrate that state action


                                                  [13]
   Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 14 of 18 PageID #:463




hindered his or her efforts to pursue a non-frivolous legal claim and that consequently the plaintiff
suffered some actual concrete injury. May v. Shean, 226 F. 3d 876 (7th Cir. 2000).          Although
overruled on other grounds, the teachings of the court in Bell v. Milwaukee, 746 F. 2d 1205 (7th
Cir. 1984) offers guidance to plaintiff’s claim here. The court in Bell ruled in relevant parts:
                 “The Fourteenth Amendment entitles the individual the fair opportunity to
                 present his or her claim. Such a right exists where the claim has a
                 reasonable basis in fact or law….A conspiracy to cover up a killing,
                 thereby obstructing legitimate efforts to vindicate through judicial redress,
                 interferes with the due process right of access to the courts….Judicial
                 access must be adequate, effective, and meaningful. To deny such access
                 defendants need not literally bar the courthouse door or attack plaintiff’s
                 witnesses. This constitutional right is lost where, as here, police officials
                 shield from the public and the victim’s family key facts which would form
                 the basis of the family’s claim for redress.” Bell, 746 F. 2d at 1261.

Here, Gibson has alleged facts to establish the vast and systemic official cover up of police
misconduct under Burge by the City and the Chicago Police Department. Gibson cites the Mayor
Rahm Emanuel’s speech, the 2017 Justice Department Report and other reports that detail the
conspiracy to cover up police brutality that lead to coerced confessions during this time period.
Obviously, had evidence of torture, such as that complained of here, been exposed when it
happened, Gibson would have had the ammunition needed to assert his claims.          By covering up
their misconduct through the “Blue Wall of Silence”, litigants were kept in the dark about how
pervasive police brutality actually was, thus reducing the scope of their claims. Only in recent
years are litigants able to substantiate conspiracy and Monell, claims.
        Defendant erroneously relies on Hobbs v. Cappelluti, 899 F. Supp. 2d 738 (N.D. Ill. 2012)
to support their motion to dismiss Gibson’s denial of access to court claim. Hobbs is distinguished
from this case in that the court in Hobbs considered whether the arresting officers denied a prisoner
access to legal resources. “Hobbs alleges that each defendant, acting individually, jointly and in a
conspiracy, denied him access to the law library, legal material and/or legal counsel while he was
incarcerated…” Hobbs 899 F.Supp. 2d at 774. Here, Gibson is not complaining that he was denied
access to the law library, legal material or legal counsel while he was imprisoned. He is
complaining, similar to the plaintiff in Bell, that the police cover up of their misconduct obstructed
his ability to bring a lawsuit.   Therefore, applying the principals announced in Bell, Gibson has




                                                 [14]
   Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 15 of 18 PageID #:464




asserted enough facts to support his claim that he was denied access to the courts through defendant
officers’ actions as well as their conspiracy to cover up their misconduct.


               XI. Plaintiff’s Failure to Intervene claim is plausible on its face


       Throughout Gibson’s complaint are facts that establish defendant officers not only
participated in Gibson’s abuse, but were present when other officers abused Gibson. Furthermore,
Gibson has pled facts to support various underlying violations of his rights at the hand of defendant
officers. As such, defendant officers had a duty to prevent the other members of the “Midnight”
crew from abusing Gibson in their presence.     Yang v. Hardin, 37 F. 3d 282 (7th Cir. 1994).


                      X. Plaintiff’s Malicious Prosecution claim is viable.


       Defendant’s argument that plaintiff’s malicious prosecution claim should be dismissed
pursuant to Rule 12(b)(6) is without merit. Under Illinois law, to state a malicious prosecution
claim, Gibson must show (1) the commencement or continuation of an original criminal or civil
proceeding by defendants; (2) termination of the proceeding in his favor; (3) the absence of
probable cause; (4) the presence of malice on the defendant’s part; and (5) damages. Zitzka v.
Westmont, 743 F. Supp. 2d 887 at 925 (N.D. Ill. 2010).
Defendants cite to Beaman v. Freesmeyer, 2019 IL 122654 (2019) which holds;
       Liability thus depends on whether the defendant was actively instrumental in
       causing the prosecution, and the presumption of prosecutorial independence can be
       overcome by showing that the defendant improperly exerted pressure on the
       prosecutor, knowingly provided misinformation to him or her, concealed
       exculpatory evidence or otherwise engaged in wrongful or bad-faith conduct
       instrumental in the initiation of the prosecution. Beaman 2019 IL 122654 at ¶ 44.

Here, it is well pled that defendant officers appeared at Gibson’s home, arrested him, placed him
in lineups, then beat him in order to gain his confession. Complaint ¶¶ 30-34. Defendant
officers also beat a statement from Gibson’s co-defendant which implicated Gibson in the
murders. Complaint ¶ 54. Defendant officers did not have probable cause to charge Gibson
with murder so, as pled in the complaint, they fabricated evidence to manufacture probable
cause. Furthermore, the malice in defendants’ abuse is evident in the pleadings. Due to


                                                [15]
   Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 16 of 18 PageID #:465




defendant officers knowingly misinforming the prosecutor and withholding exculpatory evidence
(i.e. the negative lineups and manner of obtaining statements) from their reports given to the
prosecutor, the presumption of prosecutorial independence is overcome in this case. Therefore,
defendant officers’ conduct is the cause and a proximate cause of the commencement or
continuation of Gibson’s prosecution. Gibson spent nearly 30 years in prison due to defendants’
misconduct until his conviction was vacated and dismissed. Furthermore, defendants cannot
avail themselves of tort immunity as far as they were personally involved in the fabricated
evidence and coerced confession which was the impetus of Gibson’s prosecution.


  XI. Plaintiff has pled sufficient facts in his claim for Intentional Infliction of Emotional
                                         Distress (IIED).


       Plaintiff contends that he suffered severe emotional distress as a result of defendant’s
intentional, extreme, and outrageous conduct of torturing, framing, and falsely imprisoning him
for a crime he did not commit. Complaint ¶¶ 110-111. Defendants argue in their motion to dismiss
Gibson’s IIED claim that his claim is time-barred. However, the weight of case law in this district
holds that a claim for IIED arising from malicious prosecution does not accrue until the state
criminal proceedings are terminated. Hobley V. Burge, 2004 U.S. Dist. LEXIS 10228 at *33
(2004). Thus, since state tort claims are subject to a one-year limitation period pursuant to 745
ILCS 10/8-101 and Gibson filed his complaint only two months after his case was dismissed, his
IIED claim is timely. Furthermore, since Gibson is not basing his claim of IIED on any testimony
at trial or TIRC hearing, any tort immunity is inapplicable.


                    XII. Plaintiff’s conspiracy claims are sufficiently pled


       Plaintiff has pled that defendant officers conspired to violate his constitutional rights. To
sustain a claim of conspiracy, it is enough to merely indicate the parties, general purpose, and
approximate date, so that defendant is on notice of what he is charged with. Campbell v. City of
Chicago, 2018 U.S. Dist. LEXIS 155258 at *13. Here, Gibson has indicated the parties to the
conspiracy in great detail. Complaint at ¶160. The general purpose of the conspiracy was to frame
Gibson of the murder and deprive him of his constitutional rights. Complaint at ¶164. The time


                                               [16]
   Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 17 of 18 PageID #:466




period is the date of his arrest through the dismissal of his case. Gibson has pled more than just
speculation that defendant officers were part of a conspiracy to deprive him of his constitutional
rights. The complaint goes as far as to specifically spell out the acts of each defendant to place
them on notice.


XIII. Plaintiff’s has pled sufficient facts to sustain the City’s liability in violating Plaintiff’s
Constitutional Rights.


          Plaintiff asserts a Monell claim against the City of Chicago for its well-known policies and
practices that fostered an environment ripe for defendant officers’ misconduct toward Gibson. This
district has held:
          …[a] plaintiff must show that the municipal action was taken with the requisite
          degree of culpability and must demonstrate a direct causal link between the
          municipal action and the deprivation of federal rights. Plaintiff can establish such
          a causal link in one of three ways, by showing (1) the City had an express policy
          that, when enforced, causes a constitutional deprivation; (2) the City had a
          widespread practice that, although not authorized by written law or express
          municipal policy, is so permanent and well settled as to constitute a custom or usage
          within the force of laws; or (3) plaintiff’s constitutional injury was caused by a
          person with final policymaking authority. Tillman v. Burge, 813 F. Supp. 2d 946
          at 978. (7th Cir. 2011).

Applying the well settled doctrine announced in Tillman, plaintiff has devoted an entire portion of
the complaint to elaborate in great detail the City of Chicago’s de facto policy of police torture by
officers working under Jon Burge. Complaint at ¶¶95-108.
          It appears that defendants do not really contest the sufficiency of plaintiff’s pleadings as they
relate to the Monell claim. Likewise, defendants base their motion to dismiss Gibson’s Monell
claims based on their assertion that there can be no Monell claim if there is no viable constitutional
rights violation claim against any individual officer. Plaintiff agrees with defendants’ interpretation
of the applicability of Monell when there is no viable claim against any individual officers. However,
that is not the case here. As pled in the complaint and argued in this response to defendant’s motion
to dismiss, there are viable claims against the individual officers for violating Gibson’s constitutional
rights.    Therefore, defendants’ motion to dismiss Gibson’s Monell should be denied. The same
reasoning should also be applied to deny defendants’ motion to dismiss Gibson’s respondeat
superior and recovery under indemnity statute .

                                                    [17]
   Case: 1:19-cv-04152 Document #: 64 Filed: 10/10/19 Page 18 of 18 PageID #:467




                                          Conclusion

       For the reasons discussed above, the Court should deny defendants’ Rule 12(b)(6) motion
to dismiss.




                                                          Respectfully submitted,

                                                          /s/ Ramon A. Moore___________
                                                          Attorney for Plaintiff




Ramon A. Moore
Law Office of Ramon A. Moore
150 N. Michigan Ave., Suite 2800
Chicago, IL 60601
(312)332-5134
ramonmoore@ramonmoorelaw.com




                                             [18]
